Bk L2471 Fae ers TLizses
Us—-L2-2Oil a HASrtSsa

4

Record and Return to:
Doonan, Graves & Longoria
Attn: Janice Geier

100 Cummings Center, 225D
Beverly, Massachusetts 01915

 

ASSIGNMENT OF MORTGAGE

Know that, for valuable consideration, Mortgage Electronic Registration Systems, Inc., as
nominee for Countrywide Bank, whose address is 1818 Library Street, Suite 300, Reston, VA 20190
("ASSIGNOR’"), hereby sells, assigns, and transfers to BAC Home Loans Servicing, LP f/k/a
Countrywide Home Loans Servicing LP, whose address is 5401 North Beach Street, Fort Worth, TX,
76137 ("ASSIGNEE"), the Assignor's interest in a certain note and mortgage made by Brian Ross has
been given to secure payment of the sum of $161,000.00 and interest, dated October 9, 2007, in
Penobscot County Registry of Deeds in Book 11165, Page 132, describing land therein as:

38-42 Pier Street, Bangor, Maine 04401

This assignment is effective as of June 25/2010.

Mortgage Electronic Registration Systems, Inc., as
nominee for Countrywide Bank, Assignor

Dated: 4 4 } [Of ee Pee

JE NEEBLIF =)
3) 5SPSEOF 5S CRCFEAL

CORPORATE ACKNOWLEDGMENT

     
 
  
  

 

State of
County of Ss.

On the day in the year 20_ rsigned, personally
appeared to me or proved to me on the
basis of satisfactory evidence to name is subscribed to the within instrument

and acknowledged to me that he ex
instrument, the individual, or the pe upon behalf of which the individual acted, executed the

in the State of

 

 

Notary Public Meh, J
My commission a 5 oc A,
Bk 12471 Pg276 #11948

 

 

 

 

ACKNOWLEDGMENT
State of California
County of Ventura )
On Aull u, Zalt before me, Penny Russo Marchal ““pjsfim, gb lie”
, (insert name and title of the officery ©

personally appeared Debbie Nieblas ,
who proved to me on the basis of satisfactory evidence to be the person(eywhose name(syis/are—
subscribed to the within instrument and acknowledged to me that he/she/they-executed the same in
hisher/theit authorized capacityes)y, and that by his/her/theit signature(s}-en the instrument the
person{s}; or the entity upon behalf of which the person{syacied, executed the instrument.

| certify under PENALTY OF PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct.

  

PENNY RUSSO MARCHAL
Commission # 1849192
Notary Public - California z

   

WITNESS my hand and official seal.

    
   

Signature

 

 

 

PENOBSCOT COUNTY, MAINE

a on cf, Pe O
Bk 1L3S3502 PsSsit Se bG7 4
OB-B24-2oLisS & LBtB4o

This space for Recorder's use

 

 

 

 

Recording Requested By: When recorded mail to:
Bank of America, N.A. CoreLogic
Prepared By: 450 E. Boundary St.
Marcus Jones Chapin, SC 29036
. 16001 N. Dallas Pkwy

Property Badioss: Addison, TX 75001

38-42 Pier St

Bangor, ME 04401-6062

Property Location:

ASSIGNMENT OF MORTGAGE

For Value Received, the undersigned holder of a Mortgage (herein “Assignor”) whose address is 1800 TAPO
CANYON ROAD, SIMI VALLEY, CA 93063 does hereby grant, sell, assign, transfer and convey unto
EverBank whose address is 301 West Bay Street Jacksonville, FL 32202 all beneficial interest under that certain
Mortgage described below together with the note(s) and obligations therein described and the money due and to
become due thereon with interest and all rights accrued or to accrue under said Mortgage.

Original Lender: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, ENC., AS
NOMINEE FOR COUNTRYWIDE BANK, FSB

Borrower(s): BRIAN ROSS

Date of Mortgage: 10/9/2007

Original Loan Amount: $161,000.00
Recorded in Penobscot County, ME on: 10/16/2007, book 11165, page 132 and instrument number 36859

IN WITNESS WHEREOF, the undersigned has caused this Assignment of Mortgage to be executed on

Qfl-20t3

 

 

Bank of America, N.A.
By: A : OMEN C3
ee
State of TX, County of Dallas
on JUL 1 { 2013 before me, Michong Keys , aNotary Public, personally
appeared dudy A. Laurence ,__ Assistant Vice President of Bank of

 

America, N.A. personally known to me to be the person(s) whose name(s) (S)are subscribed to the within
document and acknowledged to me that hehp/they executed the same in his/(epkheir authorized capacity(ies), and
that by his/fer/their signature(s) on the document the person(s) or the entity upon behalf of which the person(s)
acted, executed the instrument.

Witness my hand and official seal.

{\ A_——_

Notary Public: Michong Keys

My Commission Expires: AUG 13 20

  
  

  
    
     

MICHONG KE
Notary Public, State foxes
My Commission Expires
08/13/2015

 

PENOBSCOT COUNTY, MAINE

A easel Bulag

 
 

Bk 13545 FPae2ase SLisgvsarz
“2-9 O6—-O2-2014 8 O925400

RECORDING REQUESTED

AND PREPARED BY:

EverBank

301 W Bay Street

Jacksonville, FL 32202

(800) 669-9721

JOHN WILLIAMS - EVERHOME

And When Recorded Mail To:
Green Tree Servicing LLC
P.O. Box 15008

7360 S. Kyrene Rd, Ste 101
Tempe AZ $5283

above for Recorder's use

 

 

Customer#: 1 Servic
Loan#

ASSIGNMENT OF MORTGAGE
For good and valuable consideration, the sufficiency of which is hereby acknowledged, EVERBANK, 301
WEST BAY STREET, JACKSONVILLE, FL 32202-0000, by these presents does convey, grant, bargain,
sell, assign, transfer and set over to: GREEN TREE SERVICING LLC, 7360 SOUTH KYRENE ROAD,
1314, TEMPE, AZ 85283-0000, the described Mortgage, with all interest, all liens, and any rights due or to
become due thereon. Said Mortgage in the amount of $161,000.00 recorded in the State of MAINE, County of
PENOBSCOT Official Records, dated OCTOBER 09, 2007 and recorded on OCTOBER 16, 2007, as

   

 

Timothy Sinturer, \ Vice President

State of FLORIDA }
County of | DUVAL } ss.

On APR 23 2014 before me, Christine C. Mathews, a Notary Public, personally appeared Timothy
Simmer , who proved to me on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies) and that by his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument. I certify under PENALTY OF PERJURY under the
laws of the State of FLORIDA that the foregoing paragraph is true and correct.

Witness my hand and official seal.

Notary Public State of Flonda

ge 'y Commission &€07877;
( Expires 03/28/2015 °

(Notary Name): Christine C. Mathews

 

PENOBSCOT COUNTY, MAINE

Areagc tBu

 
Bk 15094 Pg340 #7035
03-15-2019 @ 01:20p
Record & Return to:
Bendett & McHugh, P.C.

270 Farmington Avenue, Suite 151
Farmington, CT 06032

ASSIGNMENT OF MORTGAGE

 

Know all men by these presents, that Ditech Financial LLC FKA Green Tree
Servicing LLC with a mailing address of 2100 E. Elliot Rd., Bldg. 94, Mail Stop T325,
Tempe, AZ 85284, does hereby grant, bargain, assign, transfer, and set over to
FEDERAL NATIONAL MORTGAGE ASSOCIATION with a mailing address of P.O. Box
650043, Dallas, TX 75265 and its successors and assigns, all interest under that certain
mortgage to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. as nominee for
Countrywide Bank, FSB, from BRIAN ROSS, dated October 9, 2007 and recorded October
16, 2007 in VOLUME 11165 at PAGE 132 of the PENOBSCOT County Registry of Deeds.

In Witness Whereof, the Assignor has duly executed this instrument this 2S” day of
January, 2019

Signed, Stamped and Delivered in

itech Financial LLC. FKA Green Tree Servicing LLC
the Presence of:

  

 

Ronica Holsinger

Document Execution Representative
STATE OF ARIZONA
COUNTY OF MARICOPA

The foregoing instrument was subscribed and sworn to (or affirmed) before me this
7Z.-$. day of January 2019, by Ronica Holsinger as Document Execution Representative
for Ditech Financial LLC FKA Green Tree Servicing LLC. Said person is personally

known to me.

Notary Name: Charles “/aughn
Notary Public
My Commission Expires: 02/14/22

 

 

 

AOM- 38-42 Pier St., Bangor, ME 04401

SUSAN F. BULAY, REGISTER
PENOBSCOT COUNTY MATNE E-RECORDED
Bk 15295 Pg296 #29560
09-27-2019 @ 12:33p

Record & Return to:
Bendett & McHugh, P.C.
270 Farmingtan Avenue, Suite 151

ASSIGNMENT OF MORTGAGE

Know all men by these presents, that Federal National Mortgage Association
with a mailing address of P.O. Box 650043, Dallas, TX 75265, does hereby grant,
bargain, assign, transfer, and set over to LOANCARE, LLC with a mailing address
of 3637 Sentara Way, Virginia Beach, VA 23452 and its successors and
assigns, all interest under that certain mortgage to Mortgage Etectronic Registration
Systems, Inc. as mortgagee as nominee for Countrywide Bank, FSB., from Brian Rass,
dated October 9, 2007 and recorded October 16, 2007 in Book 11165 at Page 132 of the

Penobscot County Registry of Deeds.

In Witness eof, the Assignor has duly executed this instrument this
A day of 20.8.

Signed and Delivered

in the Presence of: Federal National Mortgage Association by
LoanCare, LLC as attorney in fact under a limited
power of attorney

OO wr (ae

{Type or Print Name of Executing Party)

DARCIE LYLE
(Title) ASSISTANT SECRETARY

Its

VIRGINIA

On this db | , | day of Gugust > volt personally appeared

, who is known to me to be the person who executed

—_____DARCIE LYLE
the foregoing instrument as the ASSISTANT SECRETARY title), of the entity that

executed the foregoing instrument, and acknowledged the same to be the free act

and deed of said entity, befare me.
sam, ASHLEY N- ROUSE shu 4 ; Locne

Mc omnt tn Publi Notary Public ASHLEY'N. Sat

ma Commonwealth of Virginia My Commission Expires: .

aay Registration No, 517 ¢ 3] “ot
My Commission Expires_t 3 |-=2-

STATE OF

 

 

  
  
 

 

 

 

SUSAN F. BULAY, REGISTER
PENOBSCOT COUNTY MAINE E-RECORDED
